Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief Filed
	After an Advisory Action filed November 15th, 2021, Applicant filed a Response After Final Action on December 21st, 2021 submitting new Drawings and corrections to overcome a 112(d) rejection while reverting the other claims back to how they read at the time of the Final Rejection filed August 25th, 2021. (The claims filed December 21st, 2021 are entered.) Thereafter, Applicant further filed a Notice of Appeal on December 22nd, 2021 and followed up with an Appeal Brief filed February 22nd, 2022. The response below addresses the arguments made in that Appeal Brief. 
	Regarding the rejections of claims 1, 5, 7, 8, and 20, Applicant traverses that the rejection fails to establish a prima facie case of obviousness. Applicant specifically notes that Arnold does not teach all of the deficiencies of Eising (the primary prior art used in the rejection). Examiner maintains previous response as noted by Applicant. However, with further consideration, Examiner recognizes that the combination of prior art relied upon in the rejection was Eising, Arnold, and Fergusson. Although Examiner maintains the combination of Eising and Arnold because there would be no other location to place the tubes of Arnold onto the invention of Eising, Examiner finds that the use of Fergusson in view of Applicant’s general argument is persuasive as Fergusson teaches manifolds that are installed on the outside of a heat exchanger. Although Fergusson does teach the limitation cited in the rejection, it may not have been obvious at a time before the invention was effectively filed to make such a combination as the combination of Eising and Arnold establishes the tubes inside the tank. Further modification of said combination could have been done to yield a predictable result of increasing heat transfer but it may have not been obvious to do it in such a way as presented in the claims in light of the specification and drawings provided. Therefore, Examiner withdraws the rejection on claim 1.

	Regarding the rejections on claims 2-4, 9, and 22, Examiner notes the withdrawal of the rejection noted above. Applicant also traverses the use of Alfred in claim 9, noting that Examiner fails to provide explanation as to how the plate shell configuration of Alfred meet the specified lobed cross-section. Examiner notes that motivation was provided “in order to allow for such a much more accommodating fluid distribution within the tank.” However, in view of the prior art relied upon and in the context of the specific rejection made, it may not have been obvious to do so despite having a motivation. In other words, although Alfred teaches the lobed structure claimed and depicted in the specification and drawings with a motivation, the combination may not have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed in view of all of the other modifications already made to Eising by the other prior art relied upon, mainly because doing so may yield a device with less capacity using more material. 
	Regarding the rejections of claims 10, 21, 23, and 24, Applicant traverses that the use of Cooke does not address missing limitations in the primary prior art of Eising. Examiner maintains that Cooke does teach “wherein the main combustion chamber is positioned between the first and second group of water tubes.” However, although the motivation provided is verbatim and very applicable in the context of the specification and the other prior art provided, Examiner finds the argument persuasive with respect to the obviousness of using Cooke in view of the other prior art relied upon and in the context of the claims in light of the specification and drawings provided. Therefore Examiner withdraws rejection of claim 10.
	Subsequently, all rejections on dependent claims 11, 12, 15, and 17 are also withdrawn.
	Regarding the rejection of claim 18, Examiner points to the response above regarding the rejections of claims 1, 5, 7, 8, and 20. To reiterate, the Examiner withdraws the rejection of claim 18 
	Claim 19 which is dependent on claim 18 remains allowed as noted in previous Office Actions.
	Therefore, all claims presented are allowable in view of the specification and Drawings provided. Examiner notes that the use of the prior art in the rejections now withdrawn were relied upon to teach specific limitations. However, although water tubes, fire tubes, increase in surface area, manifolds, and counterflow circuits are generally known to increase heat transfer efficiency in the art, Examiner is persuaded by Applicant’s prima facie argument and concludes that general principles that one of ordinary skill in the art would recognize to yield predictable results may not necessarily be obvious to combine in such a specific manner to achieve an Applicant’s invention as a whole. As applicant has provided arguments and represented a very specific invention by virtue of drawings and specification, Examiner withdrawals all rejections. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art teaches limitations separately, Examiner is unable to find specific motivation to combine the prior art to teach "branch tubes in the tank extending off of the turn section and the second leg of the main combustion chamber; and a water circuit fluidly isolated from the gas circuit and including a first manifold and water tubes extending off of the first manifold, each said water tube extending through a respective one of the branch tubes"  as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Subsequently, dependent claims 2, 3, 4, 5, 7, 8, 9, 20, and 22 are also allowable.
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art teaches limitations separately, Examiner is unable to find specific motivation to combine the prior art to teach “wherein the main combustion chamber is positioned between the first and second group of water tubes” in the context of the entire claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Subsequently, dependent claims 11, 12, 15, 17, 21, 23, and 24 are allowable.
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art teaches limitations separately, Examiner is unable to find specific motivation to combine the prior art to teach “wherein the main combustion chamber is positioned between the first and second group of water tubes” in the context of the entire claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Subsequently, dependent claims 19 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762